DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

 Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that Delaney does not teach a N-halamine moiety for providing odor reduction is not persuasive. Delaney teaches a polyethyleneimine (PEI) compound having a plurality of amine groups wherein at least one amine group comprises a nitrogen atom directly bonded to at least one alkyleneoxy group. Delaney also teaches this polyethyleneimine compound in the presence of an electrophilic compound such as stearic acid and in the presence of chloride containing salts. Since the instant specification teaches that the claimed N-halamine moiety is formed on the PEI by reaction with an electrophilic compound in the presence of a halogen containing composition (published para. 56-59) in a temperature range of 20 °C to 180 °C for 30 minutes to 4 hours (published para. 60), and Delaney teaches the presence of all reactants at an overlapping temperature for 7 days (para. 183 of Delaney), the PEI of Delaney will also have the formed N-halamine moiety present. The provided odor control is a latent property of the compound, and mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
B) Applicant’s argument that there is evidence of unexpected results in the examples and comparative examples in the instant specification is not persuasive. The comparative examples in the instant specification to compare the claimed substituted polyethyleneimine compound with non-halogenated polyethyleneimine compounds are made in the presence of an electrophilic compound, but not in the presence of a halogen source (deionized water is used instead of chlorinated tap water).  However, Delaney, the closest prior art, teaches the PEI in the presence of an electrophilic compound AND a halogen source.  Therefore, the evidence used to show unexpected results is not in comparison with the closest prior art.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (MPEP 716.02 (b) III).
C) Applicant’s argument that Delaney does not recognize the benefit of compounds with an N-halamine moiety for providing odor reduction is not persuasive. The Court in KSR stated that it is an error to look only to the particular problem the patentee was trying to solve.  The problem motivating the patentee may be only one of many addressed by the patent’s subject matter and a person having ordinary skill in the art would not be led only to those elements of the prior art designed to solve the same problem (MPEP 2141 II A2).
D) Applicant’s argument that it is irrelevant to point to detergent compositions and surfactants while the claims are directed to a compound is not persuasive. The instant specification teaches that the claimed compound is made by reacting the alkyleneoxy group containing polyethyleneimine with an electrophilic compound in the presence of a halogen containing composition (published para. 56-59) in a temperature range of 20 °C to 180 °C for 30 minutes to 4 hours (published para. 60).  The detergent compositions cited in the Action as taught in Delaney contain the alkyleneoxy group containing polyethyleneimine, the electrophilic compound and the halogen containing compound, and the composition is held for the time and temperature that the instant specification discloses as needed to form the claimed compound.  Therefore, citing the detergent composition of Delaney shows that the claimed compound is produced, based on the teaching in the specification that the reactants and methods of Delaney is how the compound is made.  If it is applicant’s position that the claimed compound is not made by the alkyleneoxy group containing polyethyleneimine, the electrophilic compound and the halogen containing compound after being held at the disclosed temperature and time, then it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US 2014/0349913).
Regarding claims 1, 4, 5, 10, 11, 12, 14: Delaney et al. teaches a polyethyleneimine compound (para. 77) having a plurality of amine groups, each amine group comprising a nitrogen atom, wherein at least one amine group comprises a nitrogen atom directly bonded to at least one alkyleneoxy group: 
    PNG
    media_image1.png
    315
    778
    media_image1.png
    Greyscale
(para. 80). While Delaney et al. does not directly teach at least one amine group comprises a nitrogen atom directly bonded to a halogen which is an N-halamine moiety, the instant specification (published paragraph 57-60, 84) teaches that this moiety is created by the general reaction scheme of reacting the PEI molecule with an electrophilic compound (such as stearic acid) in the presence of a halogen-containing liquid, such as chlorinated tap water for a time of 30 minutes to 4 hours and at a temperature of 20 °C to 180 °C (published para. 60). Delaney et al. teaches the presence of chloride containing salts (para. 176, 122) and stearic acid (para. 33) at a temperature of 25 °C or 40 °C for seven days (para. 183). Since the reactants of the reaction scheme are present in the composition of Delaney et al. a person having ordinary skill in the art would recognize that the chlorine group directly bonded to the nitrogen atom that is present in the instant specification will also be present in Delaney et al. At the time of the invention a person having ordinary skill in the art would have found it obvious to include the stearic acid and chlorine source disclosed in Delaney et al. and would have been motivated to do so in order to include surfactants in the detergent composition.  While Delaney does not directly teach the N-halamine moiety provides odor reduction in textile substrates treated therewith when compared with polyethyleneimine compound free from N-halamine moieties, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 2: The structure from paragraph 80 of Delaney et al. has 20 units of alkyleneoxy monomer units per alkyleneoxy group.
Regarding claim 3: The structure from paragraph 80 of Delaney shows the claimed groups of Formula (C) where R101 and R102 are hydrogen, a is 20, and R105 is hydrogen.
Regarding claim 6: Delaney et al. teaches a branched polyethyleneimine (para. 80).
Regarding claim 7: Delaney et al. teaches the molecular weight of the PEI is 8,000-25,000 g/mol, which overlaps the claimed range (para. 79).
Regarding claim 8: Delaney et al. teaches the claimed formula (J) where R58 and R57 are both alkyleneoxy (para. 80).
Regarding claim 9: Delaney et al. teaches 
    PNG
    media_image2.png
    91
    407
    media_image2.png
    Greyscale
(para. 77), where g is 1.
Regarding claim 13: The structure from paragraph 80 of Delaney shows the claimed groups of Formula (C) where R101 and R102 are hydrogen, a is 20, and R105 is hydrogen.
Regarding claim 15: Delaney et al. teaches the composition comprising the polyethyleneimine compound of claim 1 and solvent (para. 145).
Regarding claim 16: Since Delaney et al. teaches the solvent, the odor control agent is optional.
Regarding claim 17: Delaney et al. teaches water (para. 184).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of copending Application No. 16/590,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the copending application requires a polyethyleneimine compound comprising at least one amine group comprises a nitrogen atom directly bonded to a chlorine atom, which reads on halogen, and a nitrogen atom directly bonded to at least one alkyleneoxy group, as does claim 1 of the instant application.  Claim 3 of the copending reads on claim 2 of the instant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767